Citation Nr: 1237025	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that further development is required in order to comply with the duty to assist.

The Veteran was accorded a VA audiology examination of his bilateral hearing loss in May 2010.  However, in both his notice of disagreement and substantive appeal the Veteran criticized the adequacy of this examination.  Moreover, in a December 2011 statement, the Veteran reported that his hearing had worsened since the May 2010 VA examination.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately rate his current level of disability for his service-connected bilateral hearing loss.  Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Individuals for whom examinations have been authorized and scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Veteran has emphasized the effect his hearing loss has had upon his daily activities.  As such, he has indicated that the schedular rating does not adequately compensate the current nature and severity of his service-connected disability.  In addition to dictating objective audiology test results, an audiologist must fully describe the functional effects caused by a hearing disability in the final report for purposes of rating.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 3.321(b)(1) (2011).  The May 2010 VA examiner commented upon the effect of daily activities, and concluded that the hearing loss had significant effects on occupation.  However, while the regulatory provisions of 38 C.F.R. § 3.321(b)(1) were cited in the May 2010 rating decision, it does not appear the RO explicitly considered whether referral for consideration of an extraschedular rating was warranted.  

The Board is precluded by regulation from assigning an extraschedular rating under in the first instance.  38 C.F.R. § 3.321(b)(1) (2011); Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, a remand is also required for consideration of whether referral for consideration of an extraschedular rating is warranted.

The Board further notes that in his December 2011 statement the Veteran indicated that he had a new appointment scheduled for evaluation of his hearing loss.  Therefore, he indicated the existence of potentially relevant evidence that is not of record.  The record shows that medical treatment for his hearing loss, at least in the past, had been through VA.  VA records which are in existence are constructively of record, even though the evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since May 2010.  After securing any necessary release, obtain any records not in the claims file.  Inform the Veteran of any records that are not obtained.

2.  Obtain any treatment records for hearing loss through the VA medical facility where the Veteran has been treated in the past for his hearing loss.

3.  After obtaining any additional records, schedule the Veteran for a VA audiology examination to evaluate the current nature and severity of his bilateral hearing loss.  The examiner must review the claim file and must note that review in the report.  In addition to the objective audiology test results, the examiner should describe the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007)

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

